


110 HR 4511 IH: To extend the temporary suspension of duty on certain

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4511
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  electrical transformers.
	
	
		1.Certain electrical
			 transformers
			(a)In
			 generalHeading 9902.85.05 of
			 the Harmonized Tariff Schedule of the United States (relating to certain 120
			 volt/60 Hz electrical transformers) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
